DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 24-25, 29, 31-35, 37-39 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge (JP 2008-083492 A) in view of Yoshimi et al. (US 2005/0151906), Matsubara (US 2007/0019139) and Miyaki (JP-2012-247748 A).
	As to claim 19, Kosuge discloses in figure 7: a first polarizing plate 15a; a first retardation provision portion 41; a first substrate 5a; a second retardation provision portion 39; a liquid crystal layer 9 containing nematic liquid crystal (paragraph [0036]); a second substrate 6a; and a second polarizing plate 15b, wherein the second substrate 6a includes a pair of electrodes 34 and 32 configured to generate a horizontal electric field at the liquid crystal layer upon voltage application (see figure 2), nematic liquid crystal homogeneously aligns with no voltage application between the electrodes, the first retardation provision portion 41 includes a first λ/4 plate (paragraph [0072]), the second retardation provision portion 39 includes a second λ/4 plate (paragraph [0072]), 
	Kosuge does not disclose that the first and second λ/4 plates have principal refractive indexes satisfying the relation nx>ny=nz.  However, this was a conventional type of optical compensation film commonly known as a positive a-plate as evidenced by paragraph [0156] of Yoshimi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kosuge so that the first and second λ/4 plates have principal refractive indexes satisfying the relation nx>ny=nz because conventional elements were known to be cost-effective and reliable.
	Kosuge does not disclose that one of the first and second retardation provision portions includes a first retarder having principal refractive indexes satisfying the relation nx=ny<nz.  Matsubara discloses in paragraph [0071], using a combination of a positive a-plate and a positive c-plate in order to reduce light leakage from tilting of the viewing angle.  A positive c-plate has principal refractive indexes satisfying the relation nx=ny<nz (see paragraph [0156] of Yoshimi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kosuge so that one of the first and second retardation provision portions includes a first retarder having principal refractive indexes satisfying the relation nx=ny<nz in order to reduce light leakage from tilting of the viewing angle as disclosed by Matsubara.

As to claim 33, Kosuge discloses in figure 7: a first polarizing plate 15a; a first retardation provision portion 41; a first substrate 5a; a second retardation provision portion 39; a liquid crystal layer 9 containing nematic liquid crystal (paragraph [0036]); a second substrate 6a; and a second polarizing plate 15b, wherein the second substrate 6a includes a pair of electrodes 34 and 32 configured to generate a horizontal electric field at the liquid crystal layer upon voltage application (see figure 2), nematic liquid crystal homogeneously aligns with no voltage application between the electrodes, the first retardation provision portion 41 includes a first λ/4 plate (paragraph [0072], the second retardation provision portion 39 includes a second λ/4 plate (paragraph [0072]), and the in-plane slow axis of the first λ/4 plate forms an angle of 45º with the transmission axis of the first polarizing plate 15a (paragraph [0057]) and is orthogonal to the in-plane slow axis of the second λ/4 plate (paragraph [0057]).  The in-plane slow 
	Kosuge does not disclose that the first and second λ/4 plates have principal refractive indexes satisfying the relation nx<ny=nz.  However, this was a conventional type of optical compensation film commonly known as a negative a-plate as evidenced by paragraph [0156] of Yoshimi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kosuge so that the first and second λ/4 plates have principal refractive indexes satisfying the relation nx<ny=nz because conventional elements were known to be cost-effective and reliable.
	Kosuge does not disclose that one of the first and second retardation provision portions includes, on the first substrate side, a first retarder having principal refractive indexes satisfying the relation nx=ny>nz.  Matsubara discloses in paragraph [0071], using a combination of a negative a-plate and a negative c-plate in order to reduce light leakage from tilting of the viewing angle.  A negative c-plate has principal refractive indexes satisfying the relation nx=ny>nz (see paragraph [0156] of Yoshimi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kosuge so that one of the first and second retardation provision portions includes, on the first substrate side, a first retarder having principal refractive indexes satisfying the relation nx=ny>nz in order to reduce light leakage from tilting of the viewing angle as disclosed by Matsubara.
Kosuge does not disclose that the first retarder is disposed between the first and second λ/4 plates.  However, this was a conventional arrangement, as evidenced by paragraph [0039] of Miyaki.  Therefore, it would have been obvious to one of ordinary 
	As to claims 20 and 34, Kosuge in view of Yoshimi, Matsubara and Miyaki discloses all of the elements of the claimed invention discussed above regarding claims 19 and 33, but does not disclose that the first retardation provision portion includes the first λ/4 plate and the first retarder sequentially from the first polarization plate side toward the first substrate side.  However, in providing the first retarder between the first and second λ/4 plates as discussed above regarding claim 19, the first retarder would have had to be disposed either between the first λ/4 plate and the first substrate or between the second λ/4 plate and the first substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kosuge such that the first retardation provision portion includes the first λ/4 plate and the first retarder sequentially from the first polarization plate side toward the first substrate side because providing the first retarder between the first λ/4 plate and the first substrate represents choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143, Section I, Exemplary Rationale E.
As to claims 21 and 35, Kosuge in view of Yoshimi, Matsubara and Miyaki discloses all of the elements of the claimed invention discussed above regarding claims 19 and 33, but does not disclose that the second retardation provision portion includes the second λ/4 plate and the first retarder sequentially from the liquid crystal layer side toward the first substrate side.  However, in providing the first retarder between the first and second λ/4 plates as discussed above regarding claim 19, the first retarder would have had to be disposed either between the first λ/4 plate and the first substrate or between the second λ/4 plate and the first substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kosuge such that the second retardation provision portion includes the second λ/4 plate and the first retarder sequentially from the liquid crystal layer side toward the first substrate side because providing the first retarder between the second λ/4 plate and the first substrate represents choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143, Section I, Exemplary Rationale E.
As to claims 24 and 37, Kosuge in view of Yoshimi, Matsubara and Miyaki discloses all of the elements of the claimed invention discussed above regarding claims 19 and 33.  Kosuge further discloses in paragraph [0056] that the transmission axis of the first polarizing plate 15a is parallel to the rubbing direction of the alignment films 35a and 35b, and the transmission axis of the second polarizing plate 15b is orthogonal to the rubbing direction.  Therefore, the nematic liquid crystal has an alignment direction parallel to the absorption axis of the second polarizing plate 15b with no voltage application between the electrodes.
As to claims 25 and 38, Kosuge in view of Yoshimi, Matsubara and Miyaki discloses all of the elements of the claimed invention discussed above regarding claims 19 and 33, including a first λ/4 plate having principle refractive indexes satisfying the relation of nx>ny=nz.  Miyaki further discloses in paragraph [0065], table 1, an example of a first retarder having a thickness direction retardation of 70 nm.
As to claims 29 and 39, Kosuge in view of Yoshimi, Matsubara and Miyaki discloses all of the elements of the claimed invention discussed above regarding claims 19 and 33, but does not disclose that the first retardation provision portion is a laminate in which the first λ/4 plate and the first retarder are laminated.  However, in providing the first retarder between the first and second λ/4 plates as discussed above regarding claim 19, the first retarder would have had to be disposed either between the first λ/4 plate and the first substrate or between the second λ/4 plate and the first substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kosuge such that the first retardation provision portion is a laminate in which the first λ/4 plate and the first retarder are laminated because providing the first retarder between the first λ/4 plate and the first substrate represents choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143, Section I, Exemplary Rationale E.
As to claims 31 and 41, Kosuge in view of Yoshimi, Matsubara and Miyaki discloses all of the elements of the claimed invention discussed above regarding claims 19 and 33, but does not disclose that the second retardation provision portion is a laminate in which the second λ/4 plate and the first retarder are laminated.  However, in 
As to claims 32 and 42, Kosuge in view of Yoshimi, Matsubara and Miyaki discloses all of the elements of the claimed invention discussed above regarding claims 19 and 33.  Kosuge further discloses in figures 9 and 10, liquid crystal display devices comprising the disclosed liquid crystal panel.
Claims 22, 30 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Kosuge (JP 2008-083492 A) in view of Yoshimi et al. (US 2005/0151906), Matsubara (US 2007/0019139) and Miyaki (JP-2012-247748 A) as applied to claims 19 and 33 above, and further in view of Zheng et al. (US 2009/0068380).
Kosuge in view of Yoshimi, Matsubara and Miyaki discloses all of the elements of the claimed invention discussed above regarding claims 19 and 33, but does not disclose that the first retardation provision portion further comprises a second retarder satisfying the relation of nx<ny=nz.  Zheng discloses in paragraph [0011], using a negative a-plate in combination with a positive a-plate to compensate the angle .
Claim 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge (JP 2008-083492 A) in view of Yoshimi et al. (US 2005/0151906), Matsubara (US 2007/0019139) and Miyaki (JP-2012-247748 A) as applied to claims 19 and 33 above, and further in view of Izaki et al. (US 2011/0128477).
Kosuge in view of Yoshimi, Matsubara and Miyaki discloses all of the elements of the claimed invention discussed above regarding claims 19 and 33, including that the first and second λ/4 plates satisfy the relation of ny=nz, but does not disclose that the first retarder has a thickness direction retardation of 87.5 nm to 112.5 nm.  Izaki discloses in paragraph [0081] that a c-plate having a thickness direction retardation of 100 nm was conventional and well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kosuge so that the first retarder has a thickness direction retardation of 100 nm because use of a conventional retarder was known to be cost effective and reliable.
Claim 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge (JP 2008-083492 A) in view of Yoshimi et al. (US 2005/0151906), Matsubara (US 2007/0019139) and Miyaki (JP-2012-247748 A) as applied to claim 19 above, and further in view of Sakai (US 2011/0170041).
Kosuge in view of Yoshimi, Matsubara and Miyaki discloses all of the elements of the claimed invention discussed above regarding claim 19, but does not disclose first and second λ/4 plates having principal refractive indexes satisfying the relation nx>ny>nz.  Sakai discloses in paragraphs [0010]-[0011] that it was conventional to use two λ/4 plates satisfying the relation of nx>ny>nz in order to improve viewing angle characteristics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kosuge by providing λ/4 plates having principal refractive indexes satisfying the relation nx>ny>nz in order to improve viewing angle characteristics.  Regarding claim 26, Miyaki discloses in paragraph [0065], table 1, an example of a first retarder having a thickness direction retardation of 135 nm.  Regarding claim 27, Miyaki discloses in paragraph [0065], table 1, an example of a first retarder having a thickness direction retardation of 140 nm.  Regarding claim 28, Miyaki discloses in paragraph [0065], table 1, an example of a first retarder having a thickness direction retardation of 200 nm.
Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive.  Applicant argues that none of the cited references discloses a second retardation provision portion on the liquid crystal side of the first substrate.  However, Kosuge discloses in figure 7, a λ/4 plate 39, which is considered to be the second .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871             

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871